Citation Nr: 0309554	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-09 172	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of anterior 
poliomyelitis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The veteran had active military service from April 1950 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In February 2002, the Board denied the claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated in January 2003, the Court 
vacated the Board decision and remanded the matter for action 
in accordance with a joint motion for remand.


REMAND

The veteran's case has been advanced on the docket.  The 
Board regrets that a remand is necessary in this case and 
will cause a delay.  However, in order to provide the veteran 
with a full and fair adjudication of his claim, additional 
development is required.

A rating decision dated August 30, 1999, reflects that a 
rating specialist found that there had been clear and 
unmistakable error (CUE) shown in a rating decision of 
December 1955 which had failed to establish service 
connection for poliomyelitis as a chronic organic disease of 
the nervous system; the rating specialist held that the 
veteran was entitled to service connection for poliomyelitis 
and that the poliomyelitis should be rated as 100 percent 
disabling from November 20, 1955.  The rating decision 
further reflects that the decision of the rating specialist 
was subject to approval by the Assistant Service Center 
Manager (ASCM) and that on September 8, 1999, this official 
disapproved the proposed decision of the rating specialist.  
The rating decision also reflects that the local 
representative of the Paralyzed Veterans of America, Inc., 
reviewed the rating decision and placed his initials on the 
rating decision.

In a rating decision dated in October 1999, the rating 
specialist who had prepared the August 1999 rating decision 
held that service connection for anterior poliomyelitis was 
not established.

The Court remanded the case so the Board could provide 
adequate reasons and bases which address the 1999 grant and 
subsequent denial, to include a discussion as to the 
authority of the ASCM to disapprove the August 1999 rating 
decision.

In an informal brief dated March 21, 2003, the veteran's 
representative presented substantive arguments in support of 
a grant of service connection for residuals of anterior 
poliomyelitis.  The representative argued that in the 
alternative the Board must remand the case to obtain 
information regarding the authority of the ASCM to order the 
rating specialist to reverse the August 1999 grant of service 
connection and to enter the October 1999 denial.  The Board 
concurs that the RO must initially address this question.

Accordingly, this case is REMANDED for the following:

1.  The RO should re-adjudicate the 
veteran's claim in light of the 
representative's informal brief dated 
March 21, 2003, and any other documents 
added to the file since the Statement of 
the Case issued in November 2001.

2.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC must 
also address each argument presented in 
support of the veteran's claim by his 
representative in the March 2003 informal 
brief, including the following:

A.	The authority which required that the 
August 1999 rating decision be review 
by the ASCM;

B.	The procedures used by the RO for 
referral of the August 1999 rating 
decision to the representative, to 
include a statement as to whether 
this rating decision (which on its 
face showed that it was subject to 
approval by the ASCM) was referred to 
the representative before or after it 
was reviewed by the ASCM.

C.	A discussion as to whether or not the 
August 1999 rating decision was 
promulgated, to include a response to 
the representative argument that 
since the August 1999 rating decision 
was not destroyed in accordance with 
M21-1, Part IV, paragraph 3.04, it 
must have been promulgated.

The RO should allow an appropriate period of time for the 
veteran to respond to the SSOC before the case is returned to 
the Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


